           Case 1:17-cv-02824-TSC Document 20 Filed 06/01/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
JESSICA SMITH-HAYNIE,                        )
                                             )
             Plaintiff,                      )
                                             )
      v.                                     )       Civil Action No. 17-cv-2824 (TSC)
                                             )
UNITED STATES VETERANS                       )
INITIATIVE,                                  )
                                             )
             Defendant.                      )
                                             )

                                            ORDER
       Consistent with the accompanying Memorandum Opinion (ECF No. 19), Defendant’s

Motion to Dismiss (ECF No. 16) is GRANTED in part and DENIED in part. To the extent

Plaintiff seeks to amend her complaint to add allegations regarding her alleged disability, she

must do so by June 22, 2020. Defendant must answer or otherwise respond to the operative

complaint by July 13, 2020.



Date: June 1, 2020


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge
